DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti (US 20160033698) hereinafter referred to as D1.

With regard to claim 1, D1 teaches an optical element, in at least figure 6; comprising: a first birefringent medium layer (605a) with orientations of directors of first optically anisotropic molecules spatially varying with a first in-plane pitch (see the grating period delta) and a first vertical pitch (defined by twist angle phi1); and a second birefringent medium layer (605b) with orientations of directors of second optically anisotropic molecules (see the grating period delta) spatially varying with a second in-plane pitch and a second vertical pitch (defined by twist angle Phi2), the second birefringent medium layer being optically coupled with the first birefringent medium layer and configured to reduce a diffraction of a light by the first birefringent medium layer ([0087]), wherein the first in-plane pitch is substantially the same as the second in-plane pitch (fig. 6), and the second vertical pitch is smaller than the first vertical pitch ([0087]).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0087]); wherein a ratio between the second vertical pitch and the first vertical pitch is within a range of 0.2-0.8 ([0081]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical element, in at least figure 6, and ([0081], [0087]); wherein the ratio between the second vertical pitch and the first vertical pitch is about 0.5.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0081], [0087])wherein a ratio between a thickness of the second birefringent medium layer and a thickness of the first birefringent medium layer is less than about 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, or 50% ([0007], [0015]).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0007], [0015], [0081], [0087]); wherein at least one of the first birefringent film or the second birefringent film has an optic axis configured with an orientation spatially varying in both an in-plane direction and an out-of-plane direction ([0003]).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); wherein at least one of the first birefringent film or the second birefringent film includes at least one of polymerized liquid crystals (“LCs”), polymer-stabilized LCs, a photopolymer, or active LCs.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); wherein at least one of the first birefringent medium layer or the second birefringent medium layer includes at least one of nematic LCs, twist-bend LCs, chiral nematic LCs, or smectic LCs.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); further comprising: a third birefringent medium layer (605n) with orientations of directors of third optically anisotropic molecules spatially varying with a third in-plane pitch (Phi3) and a third vertical pitch ([0087]), wherein the third in-plane pitch is substantially the same as the first in-plane pitch, and the third vertical pitch is smaller than the first vertical pitch, and wherein the third vertical pitch is substantially the same as or different from the second vertical pitch.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); further comprising: a third birefringent medium layer (605n) with orientations of directors of third optically anisotropic molecules spatially varying with a third in-plane pitch and a third vertical pitch; and a fourth birefringent medium layer (605n) with orientations of directors of fourth optically anisotropic molecules in the fourth birefringent medium layer spatially varying with a fourth in-plane pitch (Phi4) and a fourth vertical pitch ([0087]), wherein the fourth in-plane pitch is substantially the same as the third in-plane pitch, and the fourth vertical pitch is smaller than the third vertical pitch.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); wherein the third in-plane pitch (Phi3) is substantially the same as or different from the first in-plane pitch (Phi1), and the third vertical pitch ([0087]) is substantially the same as or different from the first vertical pitch ([0087]).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0081], [0087]); wherein: the first birefringent medium layer (605a) is configured to diffract a visible polychromatic light from a real world environment as a first light, the second birefringent medium layer (605b) is configured to diffract the first light output from the first birefringent medium layer as a second light, and a diffraction efficiency of a combination of the first birefringent medium layer and the second birefringent medium layer is smaller than a diffraction efficiency of the first birefringent medium layer ([0003] and [0071]).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087]); further comprising: a light guide ([0090]) coupled to the first birefringent medium layer (605a) and the second birefringent medium layer (605b), wherein the second birefringent medium layer is disposed between the first birefringent medium layer and the light guide ([0090]), or the first birefringent medium layer is disposed between the second birefringent medium layer and the light guide.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); wherein: the light guide is configured to combine an image light representing a display image, and a visible polychromatic light coming from a real world environment and passing through the first birefringent medium layer and the second birefringent medium layer, as a combined light propagating toward an eye-box of the optical element.

With regard to claim 14, D1 teaches a device, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); comprising: a first polarization selective element (605a) having a first in-plane pitch (phi1) and a first vertical pitch ([0087]), and configured to diffract a light; and a second polarization selective element (605b) optically coupled with the first polarization selective element (605a), the second polarization selective element (605b) having a second in-plane pitch (Phi2) and a second vertical pitch ([0087]), and configured to reduce a diffraction of the light by the first polarization selective element (605a), wherein the first in-plane pitch (Phi1) is substantially the same as the second in-plane pitch (Phi2), and the second vertical pitch ([0087]) is smaller than the first vertical pitch ([0087]).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); wherein a ratio between the second vertical pitch and the first vertical pitch is within a range of 0.2-0.8 ([0081]).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); wherein the ratio between the second vertical pitch and the first vertical pitch is about 0.5.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); wherein a ratio between a thickness of the second polarization selective element and a thickness of the first polarization selective element is less than about 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, or 50% ([0007], [0015]).

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); wherein at least one of the first polarization selective element or the second polarization selective element includes at least one of sub-wavelength structures, a liquid crystal material, or a photo-refractive holographic material.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]);  wherein at least one of the first polarization selective element or the second polarization selective element includes a birefringent material having an optic axis configured with an orientation spatially varying in both an in-plane direction and an out-of-plane direction.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical element, in at least figure 6, and ([0003], [0007], [0015], [0071], [0081], [0087], [0090]); further comprising: a third polarization selective element having a third in-plane pitch and a third vertical pitch, wherein the third in-plane pitch is substantially the same as the first in-plane pitch, and the third vertical pitch is smaller than the first vertical pitch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872